DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 5/22/2020. 

Claim Objections
3.	Claims 2-5 are objected to because of the following informalities:  the word “A” erroneously appears before “The holt melt composition” preamble in claims 2-5 such as “A The holt melt composition”. Also, in claim 5 the word “A” appears before the preamble “A An electronic control unit sealed”.   Appropriate correction is required. 


Claim Analysis

4.	Summary of Claim 1:
A hot melt composition comprising: 

(A) a thermoplastic block copolymer which is a copolymer of a vinyl-based aromatic hydrocarbon and a conjugated diene compound, 

(B) a hydrocarbon-based liquid softening agent, and 

(C) a wax modified with a carboxylic acid and/or a carboxylic acid anhydride, 

wherein the hydrocarbon-based liquid softening agent (B) comprises (B1) a hydrocarbon-based oil having an aniline point of 135 °C or more.

 



Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasuke, et al. (JP 2016204588 A as listed on the IDS dated 6/19/2020).
	Regarding claim 1, Tasuke et al. teach a hot melt adhesive comprising:
a styrene based elastomer, wherein the styrene based elastomer in a preferred embodiment comprises styrene and butadiene (Embodiments, p. 7), thereby reading on the (A) thermoplastic block copolymer which is a copolymer of a vinyl-based aromatic hydrocarbon and a conjugated diene compound as required by the instant claim, 
a paraffin oil such as Diana processing oil PW-380 (Embodiments, p. 7) thereby reading on the (B) and (B1) as required by the instant claim (see instant specification [0053]),
maleic-anhydride modified polypropylene wax (p.5, second paragraph) thereby reading on the (C) as required by the instant claim.

Regarding claim 3, Tasuke et al. teach maleic-anhydride modified polypropylene wax (p.5, second paragraph) thereby reading on the (C) as required by the instant claim.
Regarding claim 4, Tasuke et al. teach a tackifying agent having a softening point of 125 °C (Embodiments, p. 7) thereby reading on the (D1) as required by the instant claim,
 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tasuke, et al. (JP 2016204588 A as listed on the IDS dated 6/19/2020) in view of Sato (JP 2008285612 A as listed on the IDS dated 6/19/2020). 
	Regarding claims 5 and 6, Tasuke et al. teach the hot melt composition according to claim 1 as set forth above and incorporated herein by reference.
	Tasuke et al. do not teach the hot melt composition in an electronic control unit. Tasuke et al. are further silent on a vehicle comprising the electronic control unit.
	Sato teaches a hot melt composition comprising a styrene based block copolymer for use in an automobile electronic control unit (p. 2, first and second paragraphs). Sato offers the motivation of using the hot melt composition in an electronic control unit for an automobile due to its ability to reduce deterioration after long exposure to high temperature (Abstract). In light of these benefits it would have been obvious to one of ordinary skill in the art to use the hot melt composition of Tasuke et al. in the electronic control unit for an automobile as disclosed by Sato, thereby arriving at the claimed invention.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763